         Case 3:16-bk-02232-JAF              Doc 174       Filed 08/29/19        Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION
                                 www.flmb.uscourts.gov


In re:

Premier Exhibitions, Inc., et al.,                           Case No. 3:16-bk-02232-JAF
                                                             Chapter 11

            Debtors.                                         Jointly Administered1
________________________________/


           UNITED STATES TRUSTEE’S LIMITED OBJECTION TO
    DISCLOSURE STATEMENT AND CONFIRMATION OF CHAPTER 11 PLAN


         Nancy J. Gargula, United States Trustee for Region 21 (“UST”), by and through

her undersigned counsel, objects to final approval of Debtors’ Disclosure Statement to

Accompany Plan of Liquidation of Debtors (“Disclosure Statement”; Doc. No. 82) and to

confirmation of the Debtors’ Plan of Liquidation Under Chapter 11 (“Plan”; Doc. No. 81).

In support of the objection, the UST states:

         1.      On May 15, 2019, the Debtors filed their Disclosure Statement and Plan.

         2.      On June 13, 2019, the Court entered its Order (I) Preliminarily Approving

the Adequacy of the Disclosure Statement, (II) Approving the Solicitation and Notice

Procedures with Respect to Confirmation of the Debtors' Proposed Chapter 11 Plan, (III)


1
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number include: Premier Exhibitions, Inc. (4922); Premier Exhibitions Management, LLC
(3101); Arts and Exhibitions International, LLC (3101); Premier Exhibitions International, LLC (5075);
Premier Exhibitions NYC, Inc. (9246); Premier Merchandising, LLC (3867); and Dinosaurs Unearthed
Corp. (7309) (collectively “Debtors”).



                                                    1
         Case 3:16-bk-02232-JAF          Doc 174      Filed 08/29/19     Page 2 of 4




Approving the Forms of Notices and Ballot in Connection Therewith, (IV) Scheduling

Certain Dates with Respect Thereto, and (V) Granting Related Relief (“Order Scheduling

Hearing”; Doc. No. 295), wherein the Court scheduled a hearing on final approval of the

Disclosure Statement and on confirmation of the Plan for September 12, 2019 at 10:00 a.m.

(“Confirmation Hearing”).

         3.    The Order Scheduling Hearing also provides that any objections to the

Disclosure Statement or confirmation of the Plan shall be filed by August 29, 2019 at 4:00

p.m. This objection is timely.

         4.    The Disclosure Statement and Plan contain a section entitled, “Discharge,

Release, Limitation of Liability, and General Injunction under the Plan” which includes a

“Plan Injunction” (“Injunction”).

         5.    The Injunction enjoins “all Persons who have held, currently hold, or may

hold Claims against or Interests in the Debtors or the Estates that arose prior to the Effective

Date (including all Governmental Units)…” from taking actions against “any Debtor, any

Estate, the Exculpated Parties, the Liquidating Trust, the Liquidating Trustee….” The

Injunction further provides that “[e]ach holder of an Allowed Claim, by accepting, or being

eligible to accept, Distributions under such Claim, as applicable, pursuant to the Plan, shall

be deemed to have consented to the injunction provisions set forth in this Article X of the

Plan.”

         6.    The Debtors fail to define and/or identify which “Governmental Units” will

be enjoined and fail to identify the individuals whom they are enjoined from taking action




                                               2
        Case 3:16-bk-02232-JAF         Doc 174      Filed 08/29/19     Page 3 of 4




against. The Injunction provision does not afford affected parties due process in that it

fails to identify who is enjoined and whom they are prohibited from acting against.

       7.      Further, the extension of the Injunction to “all Governmental Units” from

taking action against persons or entities other than the Debtor and its estate exceeds the

jurisdiction of this Court. By way of example, the Injunction arguably enjoins the Internal

Revenue Service from imposing liability on the Debtors’ officers for employment

withholding taxes owed by the Debtors. While the liability of the officers of the Debtors

is a separate and distinct obligation from that of the Debtors as employers, the Injunction

would act to protect the current and former officers and directors of the Debtors by

enjoining the Internal Revenue Service from assessing responsible persons for withholding

tax obligations as authorized under 26 U.S.C. § 6672. The bankruptcy courts’ jurisdiction

does not extend to the separate liabilities of individuals, such as the Debtors’ officers and

directors, who are not debtors themselves. U.S. vs. Huckabee Auto Co., 783 F.2d 1546

(11th Circ. 1986).

       8.      In the instant case, this scenario is particularly relevant since the Internal

Revenue Service filed Proof of Claim 4-10 asserting a priority claim under 11 U.S.C. §

507(a)(8) for $59,629.44.

       WHEREFORE, based on the foregoing, the UST objects to final approval of the

Disclosure Statement and confirmation of the Plan and requests that this Court enter an

order sustaining this objection, denying final approval of the Disclosure Statement and

confirmation of the Plan in its current form, limiting the Injunction to exclude




                                             3
        Case 3:16-bk-02232-JAF         Doc 174     Filed 08/29/19     Page 4 of 4




governmental units, and providing for such other and further relief as the Court deems just

and proper.

       DATED: August 29, 2019

                                             Respectfully submitted,
                                             NANCY J. GARGULA
                                             United States Trustee, Region 21

                                               /s/ Miriam G. Suarez
                                             Miriam G. Suarez, Trial Attorney
                                             Office of the United States Trustee
                                             United States Department of Justice
                                             George C. Young Federal Building
                                             400 W. Washington Street, Suite 1100
                                             Orlando, FL 32801
                                             Telephone No.: (407) 648-6301, Ext. 126
                                             Facsimile No.: (407) 648-6323
                                             Email: Miriam.G.Suarez@usdoj.gov
                                             Florida Bar No.: 756105

                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing objection has
been served electronically through CM/ECF on August 29, 2019, to all parties having
appeared electronically in the instant matter.

Counsel to the Debtors, Troutman Sanders LLP
ATTN: Harris B. Winsberg, Esq.
Matthew R. Brooks, Esq.
600 Peachtree St. NE
Suite 3000
Atlanta, GA 30308

Counsel to the Creditors’ Committee, Storch Amini PC
ATTN: Jeffrey Chubak, Esq.
Avery Samet, Esq.
140 East 45th Street
25th Floor
New York, NY 10017

                                              /s/ Miriam G. Suarez
                                             Miriam G. Suarez, Trial Attorney


                                            4
